   Paula A. Barran, OSB No. 803974
   pbarran@barran.com
   Shayda Zaerpoor Le, OSB No. 121547
   sle@barran.com
   Donovan L. Bonner, OSB No. 181929
   dbonner@barran.com
   Barran Liebman LLP
   601 SW Second Avenue
   Suite 2300
   Portland, Oregon 97204-3159
   Telephone:(503)228-0500
   Facsimile No.:(503)274-1212
   Attorneys for Defendants
   University of Oregon and Hal Sadofsky

                                  UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON

                                                     Portland


  JENNIFER JOY FREYD,                                                               CV.6:17-cv-448-MC

                                          Plaintiff,
                                                                 DECLARATION OF PAULA A.
             v.                                                  BARRAN IN SUPPORT OF REPLY
                                                                 MEMORANDUM IN SUPPORT OF
  UNIVERSITY OF OREGON, MICHAEL H.                               DEFENDANTS UNIVERSITY OF
  SCHILL and HAL SADOFSKY,                                       OREGON AND SADOFSKY'S
                                                                 MOTION FOR SUMMARY
                                       Defendants.               JUDGMENT




             I, Paula A. Barran, declare as follows:

             1.     I am one of the attorneys for defendants University of Oregon and Hal Sadofsky

  (collectively "defendants") in the above-captioned matter. I make this Declaration in Support of

  Defendants' Reply Memorandum in Support of Defendants' Motion for Summary Judgment.

             2.     Attached to this Declaration as Exhibit A is a true and correct copy of excerpts of

  the deposition of Jennifer Freyd taken on February 14, 2018.




    Page 1 — DECLARATION OF PAULA A. BARRAN IN SUPPORT OF REPLY
    MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF OREGON AND
    SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                                   BARRAN LIEBMAN LLP
00723895.1                                    601 SW SECOND AVENUE.SUITE 2300
                                                   PORTLAND,OR 97204-3159
                                             PHONE(503)228-0500 FAX (503)274-1212
             3.     Attached to this Declaration as Exhibit B is a true and correct copy of excerpts of

   the deposition of Ulrich Mayr taken on June 13, 2018.

             4.     Attached to this Declaration as Exhibit C is a true and correct copy of excerpts of

   the deposition of Hal Sadofsky taken on June 18, 2018.

             5.     Attached to this Declaration as Exhibit D is a true and correct copy of excerpts of

   the deposition of Scott Coltrane taken on June 15, 2018.

             6.     Attached to this Declaration as Exhibit E is a true and correct copy of excerpts of

  the deposition of Michael Schill taken on June 20, 2018.

             I declare under penalty of perjury that the foregoing is true and correct.


             DATED this 4th day of January, 2019.




                                                                                  Paula A. Barran




    Page 2 — DECLARATION OF PAULA A. BARRAN IN SUPPORT OF REPLY
    MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF OREGON AND
    SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                                 BARRAN LIEBMAN LLP
00723895.1                                  601 SW SECOND AVENUE, SUITE 2300
                                                 PORTLAND,OR 97204-3159
                                           PHONE(503)228-0500 FAX(503) 274-1212
                                   CERTIFICATE OF SERVICE

             I hereby certify that on the 4th day of January, 2019, I served the foregoing

  DECLARATION OF PAULA A. BARRAN IN SUPPORT OF REPLY MEMORANDUM

  IN SUPPORT OF DEFENDANTS UNIVERSITY OF OREGON AND SADOFSKY'S

  MOTION FOR SUMMARY JUDGMENT on the following parties at the following addresses:

                 Jennifer J. Middleton                                     Whitney Stark
                 Caitlin V. Mitchell                                       Albies & Stark, LLC
                 Johnson Johnson Lucas & Middleton, PC                     210 SW Morrison Street, Suite 400
                 975 Oak Street, Suite 1050                                Portland, OR 97204-3189
                 Eugene, OR 97401-3124                                     whitney@albiesstark.com
                 jmiddleton@justicelawyers.com                             Attorneys for Plaintiff
                 cmitchell@justicelawyers.com
                 Attorneys for Plaintiff

                 Stephen F. English
                 Cody Weston
                 Nathan R. Morales
                 Perkins Coie LLP
                 1120 N.W. Couch Street, 10th Floor
                 Portland, OR 97209-4128
                 senglish@perkinscoie.com
                 cweston@perkinscoie.com
                 nmorales@perkinscoie.com
                 Attorneys for Defendant Michael H. Schill


  by the following indicated method or methods set forth below:

             0     Electronic Filing using the Court's ECF System

             ❑     First-class mail, postage prepaid

             ❑     Hand-delivery

             ❑     Overnight courier, delivery prepaid

             ❑     E-mail


                                                           s/Paula A. Barran

                                                            Paula A. Barran
                                                            Shayda Zaerpoor Le


    Paae 1 — CERTIFICATE OF SERVICE
00723895.1

                                               BARRAN LIEBMAN LLP
                                          601 SW SECOND AVENUE,SUITE 2300
                                               PORTLAND,OR 97204-3159
                                         PHONE(503)228-0500 FAX(503)274-1212
